04/04/2022


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 22-0001

                                        PR 22-0001
                                    _________________

 STATE OF MONTANA,

              Plaintiff,

        v.                                                           ORDER

 KERRY SAMUEL JOHNSON,

              Defendant.
                                    _________________

        Defendant Kerry Samuel Johnson, via counsel, has filed a Declaration of
Jack Morris to Disqualify District Judge Luke Berger which requests the disqualification
of the Honorable Luke M. Berger from presiding in Cause No. DC-2021-4024 in the
Fifth Judicial District Court, Beaverhead County, pursuant to § 3-1-805, MCA.
        It has come to this Court’s attention that Judge Berger has recused himself from this
case.
        IT IS THEREFORE ORDERED that the motion to disqualify District Judge
Luke M. Berger from Beaverhead County Cause No. DC-2021-4024 is DENIED as
MOOT.
        The Clerk is directed to provide copies of this Order to the Clerk of the District
Court of Beaverhead County for notification to all parties of record in Cause No.
DC-2021-4024, and to the Honorable Luke M. Berger.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                      April 4 2022